


Exhibit 10.1

Fourth Amendment to Credit Agreement
 
This Fourth Amendment to Credit Agreement (herein, this “Amendment”) is entered
into as of March 31, 2011 among Hub Group, Inc., a Delaware corporation (the
“Public Hub Company”), and Hub City Terminals, Inc., a Delaware corporation
(“Hub Chicago”) (the Public Hub Company and Hub Chicago being hereinafter
referred to collectively as the “Borrowers” and individually as a “Borrower”),
Bank of Montreal, as successor by assignment to Harris N.A. (the “Bank”), and
Harris N.A., solely as issuer of the Existing L/Cs.
 
Preliminary Statements
 
A.The Borrowers and the Bank entered into a certain Credit Agreement, dated as
of March 23, 2005 (as heretofore amended, the “Credit Agreement”).  All
capitalized terms used herein without definition shall have the same meanings
herein as such terms have in the Credit Agreement.
 
B. The Borrowers and the Bank wish to amend the Credit Agreement to, among other
things, (i) increase the aggregate Commitment to $50,000,000 and (ii) extend the
stated Termination Date to March 3, 2014.
 
Now, Therefore, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:  
 
 
Section 1.Amendments.

 
Subject to the satisfaction of the conditions precedent set forth in Section 2
below, the Credit Agreement shall be and hereby is amended as follows:
 
     1.1.Section 1.1 of the Credit Agreement shall be, and hereby is, amended by
deleting the amount “$10,000,000” appearing therein and substituting therefor
the amount “$50,000,000”.
 
        1.2.Section 1.3 of the Credit Agreement shall be, and hereby is, amended
by deleting the amount “$8,000,000” appearing therein and substituting therefor
the amount “$15,000,000”.
 
        1.3.Section 2.4 of the Credit Agreement shall be, and hereby is, amended
by deleting the phrase “change in applicable laws, treaties, or regulations, or
in the interpretation thereof” appearing therein and substituting therefor the
phrase “Change In Law”.
 
        1.4.Section 2.6 of the Credit Agreement shall be, and hereby is, amended
by deleting such Section in its entirety and substituting therefor the
following:
 
Section 2.6. Increased Cost and Reduced Return.  (a) If any Change in Law shall:
 
(i)subject the Bank (or its lending office) or any issuer of Letter(s) of Credit
to any tax, duty or other charge with respect to its  Loans bearing interest at
the Adjusted LIBOR rate (“Eurodollar Loans”), its Notes, its Letter(s) of
Credit, any reimbursement obligations owed to it under Applications or its
obligation to make Eurodollar Loans, issue a Letter(s) of Credit or shall change
the basis of taxation of payments to the Bank (or its lending office) or any
issuer of Letters of Credit if the principal of or interest on its Eurodollar
Loans, Letter(s) of Credit or any other amounts due under this Agreement or any
other Loan Document in respect of its Eurodollar Loans, Letter(s) of Credit, any
participation therein, any reimbursement obligations owed to it under
Applications, or its obligation to make Eurodollar Loans, or to issue Letter(s)
of Credit (except for changes in the rate of tax on the overall net income of
the Bank or its lending office or the issuer of Letters of Credit imposed by the
jurisdiction in which the Bank’s or the issuer of Letters of Credit’s principal
executive office or lending office is located); or
 
(ii)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement (including, without limitation,
any such requirement imposed by the Board of Governors of the Federal Reserve
System, but excluding with respect to any Eurodollar Loans any such requirement
included in an applicable Reserve Percentage) against assets of, deposits with
or for the account of, or credit extended by, the Bank (or its lending office)
or the issuer of Letters of Credit or shall impose on the Bank (or its lending
office) or the issuer of Letters of Credit or on the interbank market any other
condition affecting its Eurodollar Loans, its Notes, its Letter(s) of Credit,
any reimbursement obligation owed to it under Applications, or its obligation to
make Eurodollar Loans, or to issue Letter(s) of Credit;
 
and the result of any of the foregoing is to increase the cost to the Bank (or
its lending office) or the issuer of Letters of Credit of making or maintaining
any Eurodollar Loan, issuing or maintaining a Letter of Credit or to reduce the
amount of any sum received or receivable by the Bank (or its lending office) or
the issuer of Letter(s) of Credit under this Agreement or under any other Loan
Document with respect thereto, by an amount deemed by the Bank or the issuer of
Letters of Credit to be material, then, within 15 days after demand by the Bank
or issuer of Letters of Credit (with a copy to the Administrative Agent), the
Borrowers, jointly and severally, shall be obligated to pay to the Bank or
issuer of Letter(s) of Credit such additional amount or amounts reasonably
determined by the Bank or the issuer of the Letters of Credit as will compensate
the Bank or issuer of Letter(s) of Credit for such increased cost or
reduction.  If the Bank or such issuer makes such a claim for compensation, it
shall provide to the Borrowers a certificate setting forth the computation of
the additional amount demanded in reasonable detail and such certificate shall
constitute prima facie evidence of such additional amount if reasonably
determined.
 
       1.5.Section 2.7 of the Credit Agreement shall be, and hereby is, amended
by deleting such Section in its entirety and substituting therefor the
following:
 
Section 2.7.  Change in Capital Adequacy Requirements. If the Bank or issuer of
Letters of Credit determines that any Change in Law affecting the Bank or the
issuer of Letters of Credit or any lending office of the Bank or the Bank’s or
the issuer of Letters of Credit’s holding company, if any, regarding capital
requirements, has or would have the effect of reducing the rate of return on
the  Bank’s or the issuer of Letters of Credit’s capital or on the capital of
the Bank’s or the issuer of Letters of Credit’s holding company, if any, as a
consequence of this Agreement, the Commitments of the Bank or the Loans made by
the Bank, or the Letters of Credit issued by the issuer of Letters of Credit, to
a level below that which the Bank or the issuer of Letters of Credit or the
Bank’s or issuer of Letters of Credit’s holding company could have achieved but
for such Change in Law (taking into consideration the Bank’s or issuer of
Letters of Credit’s policies and the policies of its holding company with
respect to capital adequacy), then from time to time, within 15 days after
demand by the Bank or the issuer of Letters of Credit, the Borrower shall pay to
the Bank or the issuer of Letters of Credit, as the case may be, such additional
amount or amounts reasonably determined by the Bank or the issuer of the Letters
of Credit as will compensate the Bank or the issuer of Letters of Credit or its
holding company for any such reduction suffered.  If the Bank or such issuer
makes such a claim for compensation, it shall provide to the Borrowers a
certificate setting forth the computation of the additional amount demanded in
reasonable detail and such certificate shall constitute prima facie evidence of
such additional amount if reasonably determined.
 
       1.6.Section 5.1 of the Credit Agreement shall be, and hereby is, amended
by amending and restating in their entirety each of the definitions of “EBITDA”
and “Termination Date” to read as follows:
 
“EBITDA” means, with reference to any period, Net Income for such period plus
all amounts deducted in arriving at such Net Income amount in respect of
(i) Interest Expense for such period, plus (ii) taxes (including federal, state
and local income taxes) of the Hub Group for such period, plus (iii) all amounts
properly charged for depreciation and amortization during such period on the
books of the Hub Group plus (iv) other adjustments permitted by the Bank in its
sole discretion.
 
“Termination Date” means March 3, 2014 or such earlier date on which the
Commitment is terminated in whole pursuant to Section 3.3, 9.2 or 9.3  hereof.
 
       1.7.Section 5.1 of the Credit Agreement shall be, and hereby is, amended
by inserting in proper alphabetical order the following new definitions of
“Change in Law,” “Fourth Amendment Effective Date,” and “Governmental Authority”
to read as follow:
 
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary,(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines or directives thereunder or issued
in connection therewith shall be deemed to be a “Change in Law”, regardless of
the date enacted, adopted or issued and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued.
 
“Fourth Amendment Effective Date” means March 31, 2011.
 
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
 
       1.8.Section 8.15(a) of the Credit Agreement shall be, and hereby is,
amended by deleting such Section in its entirety and substituting therefor the
following:
 
(a)Net Worth.  The Hub Group shall at all times maintain its Net Worth of not
less than the Minimum Required Amount.  For purposes of this Section, the term
“Minimum Required Amount” shall mean $300,000,000 and shall increase (but never
decrease) by 60% of Net Cash Proceeds of any equity offering completed by any
member of the Hub Group (other than an equity offering to another member of the
Hub Group) after the Fourth Amendment Effective Date.
 
 
Section 2.Conditions Precedent.

 
The effectiveness of this Amendment is subject to the satisfaction of all of the
following conditions precedent:
 
2.1  The Borrowers, the Bank and Harris N.A., solely as the issuer of the
Existing L/Cs, shall have executed and delivered this Amendment.
 
2.2.Each of Public Hub Company, Hub Chicago and Comtrak Logistics, Inc., in its
capacity as a Guarantor, shall have executed and delivered its consent to this
Amendment in the form set forth below.
 
2.3.The Bank shall have received copies (executed or certified as may be
appropriate) of resolutions of the Board of Directors or other governing body of
each Borrower authorizing the increase in the Commitment to $50,000,000, the
extension of the stated Termination Date to March 3, 2014 and the execution,
delivery, and performance of this Amendment.
 
2.4.The Bank shall have received a favorable written opinion of special legal
counsel for Borrowers in form and substance reasonably satisfactory to the Bank
and its counsel.
 
2.5.The Bank shall have received all fees due and payable on the date hereof
under the Fee Letter dated as of the date hereof between Bank and Borrower.
 
 
Section 3.Post-Closing Covenant.

 
On or before the date 14 Business Days after the acquisition by either of the
Borrowers or any of their affiliates, individually or collectively, of Exel
Transportation Services, Inc., whose name shall be changed to Mode
Transportation, LLC, a Delaware corporation (“Mode”), the Borrowers shall
deliver, or cause to be delivered, to the Bank an Additional Guarantor
Supplement duly executed by Mode in the form of Exhibit A attached hereto,
together with the documentation required from Material Subsidiaries pursuant to
Section 8.14 of the Credit Agreement, including:  (a) copies of resolutions of
the Board of Directors of Mode authorizing the execution, delivery and
performance of the Additional Guarantor Supplement, (b) articles of
incorporation of Mode certified by the Secretary of State of Delaware, (c) a
good standing certificate for Mode, dated as of a date no earlier than 30 days
prior to the date hereof, from the office of the Secretary of State of Delaware
and (d) the favorable written opinion of counsel for Mode in form and substance
reasonably satisfactory to the Bank and its counsel.  Immediately upon the
acquisition of Mode, it shall be deemed to have been, as shall be, added to
Schedule 6.3 of the Credit Agreement and shall be a Material Subsidiary for all
purposes of the Loan Documents.
 
 
Section 4.Representations.

 
In order to induce the Bank to execute and deliver this Amendment, the Borrowers
hereby represent to the Bank that as of the date hereof the representations and
warranties set forth in Section 6 of the Credit Agreement and in the other Loan
Documents are and shall be and remain true and correct in all material respects
(except to the extent the same expressly relate to an earlier date) and no
Default or Event of Default has occurred and is continuing under the Credit
Agreement or shall result after giving effect to this Amendment.  Exhibit B
attached hereto identifies each Subsidiary and each Material Subsidiary as of
the date of this Amendment, the jurisdiction of its incorporation or
organization, as the case may be, the percentage of issued and outstanding
shares of each class of its capital stock or other equity interests owned by the
Public Hub Company and, if such percentage is not 100% (excluding directors’
qualifying shares as required by law), a description of each class of its
authorized capital stock and other equity interests and the number of shares of
each class issued and outstanding.
 
 
Section 5.Miscellaneous.

 
5.1.Except as specifically amended herein, the Credit Agreement shall continue
in full force and effect in accordance with its original terms.  Reference to
this specific Amendment need not be made in the Credit Agreement, the Note, or
any other instrument or document executed in connection therewith, or in any
certificate, letter or communication issued or made pursuant to or with respect
to the Credit Agreement, any reference in any of such items to the Credit
Agreement being sufficient to refer to the Credit Agreement as amended hereby.
 
5.2.The Borrowers agree to pay on demand all reasonable and documented
out-of-pocket costs and expenses of or incurred by the Bank in connection with
the negotiation, preparation, execution and delivery of this Amendment,
including the reasonable and documented fees and expenses of counsel for the
Bank.
 
5.3.This Amendment may be executed in any number of counterparts, and by the
different parties on different counterpart signature pages, all of which taken
together shall constitute one and the same agreement.  Any of the parties hereto
may execute this Amendment by signing any such counterpart and each of such
counterparts shall for all purposes be deemed to be an original.  Delivery of a
counterpart hereof by facsimile transmission or by e-mail transmission of an
Adobe Portable Document Format File (also known as an “PDF” file) shall be
effective as delivery of a manually executed counterpart hereof.  This Amendment
shall be governed by the internal laws of the State of Illinois.
 
[Signature Page Follows.]
 
 
 

 
This Fourth Amendment to Credit Agreement is entered into as of the date and
year first above written.
 
 
Hub Group, Inc.

 
 
By_/s/ David P. Yeager         

 
Name  David P. Yeager          

 
Title  CEO                                 

 
 
Hub City Terminals, Inc.

 
 
By  /s/ David P. Yeager         

 
Name  David P. Yeager         

 
Title  CEO                                

 
Accepted and agreed to.
 
 
Bank of Montreal, as the Bank

 
 
By  /s/ William Thomson      

 
Name  William Thomson       

 
Title  Sr. Vice President          

 


 
 
Harris N.A., solely as the issuer of

 
the Existing L/Cs

 
 
By  /s/ William Thomson         

 
Name  William Thomson         

 
Title  Sr. Vice President           




